Exhibit 10.2

 

[g108171kii001.gif]

Execution Version AMENDMENT NO. 2 AMENDMENT NO. 2, dated as of April 15, 2014
(this “Amendment”), to the Credit Agreement, dated as of August 9, 2012 (as
amended or modified from time to time, the “Credit Agreement”), among
INTERPOOL, INC., a corporation organized under the laws of Delaware (the
“Borrower”), the other loan parties thereto (the “Loan Parties”), the lenders
party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”). W I T N E S S E T H: WHEREAS, pursuant to
the Credit Agreement, the Lenders have agreed to make, and have made, certain
loans and other extensions of credit to the Borrower; WHEREAS, the Borrower has
requested that certain provisions of the Credit Agreement be amended as set
forth herein; NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders hereby agree as follows: SECTION 1. Defined Terms. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. SECTION 2. Amendments to
Credit Agreement. (a) Section 1.1 of the Credit Agreement is hereby amended by
deleting the definition of “Applicable Commitment Fee Rate” and replacing it
with the following: ““Applicable Commitment Fee Rate” means, for each day on
which the Aggregate Revolving Exposure is less than or equal to 50% of the
aggregate Total Revolving Commitments, 0.375% and, for each day on which the
Aggregate Revolving Exposure exceeds 50% of the Total Revolving Commitment,
0.25%.” (b) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Applicable Rate” and replacing it with the following:
““Applicable Rate” means a percentage per annum equal to (a) in the case of ABR
Loans, 1.25% and (b) in the case of Eurodollar Loans, 2.25%.” (c)
Section 2.08(e) of the Credit Agreement is hereby amended by deleting the
current amount of $1,000,000,000 set forth therein and replacing it with the new
amount of $1,250,000,000.

 


[g108171kii002.gif]

2 SECTION 3. Effectiveness of Amendment. This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Amendment Effective Date”): The Administrative Agent shall have received the
following: (i) counterparts to this Amendment duly executed by the Borrower, the
Administrative Agent and each Lender; (ii) all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable and
documented fees and reasonable, documented, out-of-pocket expenses of legal
counsel) required to be paid; and (iii) certified resolutions from the board of
directors, members or other similar body of each Loan Party authorizing the
execution, delivery and performance of this Amendment. SECTION 4.
Representations and Warranties. To induce the other parties hereto to enter into
this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and to each Lender, as of the Amendment Effective Date: (a)
The Borrower has the power and authority, and the legal right, to make, deliver
and perform this Amendment, and to perform its obligations hereunder. The
execution, delivery and performance by the Borrower of this Amendment has been
authorized by all necessary corporate or other organizational action of the
Borrower, and no other corporate or other organizational proceedings on the part
of the Borrower is necessary to consummate such transactions. (b) This Amendment
has been duly executed and delivered on behalf of the Borrower. This Amendment
(i) is a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and an implied covenant of good faith and fair
dealing and (ii) is in full force and effect subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law). Neither the execution, delivery or performance
of this Amendment, nor the performance of the transactions contemplated hereby,
will invalidate the security interest granted on the Collateral pursuant to the
Loan Documents or the priority or perfection of the Administrative Agent’s Lien
on such Collateral. (c) The execution and delivery of this Amendment by the
Borrower (i) does not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except, to the extent
permitted by the Loan Documents, for filings necessary to perfect Liens created
pursuant to the Loan Documents, (ii) will not violate any Requirement of Law
applicable to the Borrower or any of its Restricted Subsidiaries, (iii) will not
violate or result in a

 


[g108171kii003.gif]

3 default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Restricted Subsidiaries or the assets of the Borrower or
any of its Restricted Subsidiaries, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Restricted
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Restricted Subsidiaries; except Liens
created pursuant to the Loan Documents, except, in each case other than with
respect to the creation of Liens, to the extent that any such violation, default
or right, or any failure to obtain such consent or approval or to take such
action, could not reasonably be expected to result in a Material Adverse Effect.
(d) Immediately before and immediately after giving effect to this Amendment,
(A) the representations and warranties contained in Article III of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier or
“Material Adverse Effect” shall be required to be true and correct in all
respects), and (B) no Default exists. SECTION 5. Effect on the Credit Agreement.
(a) Except as specifically amended above, the Credit Agreement shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed. (b) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement, nor constitute a waiver of any
provision of any of the Credit Agreement. SECTION 6. Expenses. The Borrower
agrees to pay or reimburse the Administrative Agent for all of its out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transaction contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent. SECTION 7. Governing Law; Waiver of Jury
Trial. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. EACH PARTY HERETO HEREBY AGREES AS SET FORTH FURTHER IN
SECTION 9.09 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL
HEREIN. SECTION 8. Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of

 


[g108171kii004.gif]

4 an executed counterpart of a signature page of this Amendment by facsimile or
email shall be effective as delivery of a manually executed counterpart of this
Amendment. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. [Remainder of page intentionally
left blank.]

 


[g108171kii005.jpg]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written. INTERPOOL, INC. By: Name:
Christopher Annese Title: Chief Financial Officer [Signature Page to Amendment
No. 2]

 


[g108171kii006.gif]

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By: Name:
Matthew H. Massie Title: Managing Director

 


[g108171kii007.jpg]

DVB Bank SE         , as a Lender By: Name: Georg Tzieply Title: SVP By: Name:
Nico Hintze Title: VP [Lender Signature Page]

 


[g108171kii008.gif]

Bank of America, NA, as a Lender By: Name: Matthew T. O’Keefe Title: Senior Vice
President [Lender Signature Page]

 


[g108171kii009.gif]

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By: Name: Kirk L. Tashjian
Title: Vice President By: Name: Peter Cucchiara Title: Vice President [Lender
Signature Page]

 


[g108171kii010.jpg]

WELLS FARGO BANK, NA, as a Lender By: Name: Peter Aziz Title: Vice President
[Lender Signature Page]

 


[g108171kii011.gif]

Union Bank, N.A., as a Lender By: Name: Steven A. Narsutis Title: Vice President
[Lender Signature Page]

 


[g108171kii012.jpg]

ROYAL BANK OF CANADA, as a Lender By: Name: Ben Thomas Title: Authorized
Signatory [Lender Signature Page]

 


[g108171kii013.gif]

RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A. as a Lender By: Name: Richard Norberg Title:
Assistant Vice President [Lender Signature Page]

 


[g108171kii014.gif]

PNC Bank, National Association, as a Lender By: Name: Joannu Fu Title: Bank
Officer [Lender Signature Page]

 


[g108171kii015.gif]

Regions Bank, as a Lender By: Name: Daniel Wells Title: Attorney in Fact [Lender
Signature Page]

 


[g108171kii016.gif]

COMPASS BANK, as a Lender By: Name: Michael Sheff Title: Sr. Vice President
[Lender Signature Page]

 


[g108171kii017.jpg]

FirstMerit Bank, N.A. as a Lender By: Name: Lynn Alan Gruber Title: Vice
President

 


[g108171kii018.gif]

Capital One Business Credit Corp., as a Lender By: Name: Michael S. Lockery
Title: Director [Lender Signature Page]

 


[g108171kii019.gif]

CIT Finance LLC as a Lender By: Name: Renee M. Singer Title: Managing Director
CIT Finance LLC

 


[g108171kii020.jpg]

Sun Trust Bank, as a Lender By: Name: Brian O’Fallon Title: Director [Lender
Signature Page]

 


[g108171kii021.gif]

People’s United Bank, as a Lender By: Name: Carmen Caporrino Title: Senior Vice
President [Lender Signature Page]

 


[g108171kii022.gif]

NYCB Specialty Finance Company LLC, (a wholly owned subsidiary of New York
Community Bank), as a Lender By: Name: Willard D. Dickerson, Jr. Title: Senior
Vice President [Lender Signature Page]

 


[g108171kii023.jpg]

Webster Business Credit Corp., as a Lender By: Name: Joesph Zyautra Title: SVP
[Lender Signature Page]

 


[g108171kii024.gif]

CITY NATIONAL BANK, a national banking association, as a Lender By: Name: Mia
Bolin Title: Vice President [Lender Signature Page]

 


[g108171kii025.jpg]

CATHAY BANK as a Lender By: Name: HUMBERTO CAMPOS Title: VICE PRESIDENT [Lender
Signature Page]

 


[g108171kii026.jpg]

First Niagara Commercial Finance, Inc., as a Lender By: Name: Danielle Prentis
Title: Vice President – Portfolio Manager [Lender Signature Page]

 

 